Citation Nr: 0942022	
Decision Date: 11/04/09    Archive Date: 11/09/09

DOCKET NO.  08-35 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for 
degenerative disc disease, lumbar spine, for the period prior 
to April 21, 2009.

2.  Entitlement to a rating in excess of 20 percent for 
degenerative disc disease, lumbar spine, for the period from 
April 21, 2009.

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
March 1964 to March 1968 and from May 1971 to September 1980.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in October 2007 of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a Board Videoconference hearing in 
July 2009.  A transcript of this hearing is of record.

The issue of entitlement to a TDIU is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  Prior to April 21, 2009, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by pain and 
limitation of motion, but not by forward flexion of the 
thoracolumbar spine limited to 60 degrees, not by combined 
range of motion of the thoracolumbar spine limited to 120 
degrees, not by muscle spasm or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour, and 
not by incapacitating episodes of intervertebral disc 
syndrome having a total duration of at least 2 weeks during a 
12 month period.

2.  From April 21, 2009, the Veteran's degenerative disc 
disease of the lumbar spine was manifested by pain and 
limitation of motion, but not by forward flexion of the 
thoracolumbar spine to 30 degrees, not by ankylosis, and not 
by incapacitating episodes of intervertebral disc syndrome 
having a total duration of at least 4 weeks during a 12 month 
period.


CONCLUSIONS OF LAW

1.  For the period prior to April 21, 2009, the criteria for 
entitlement to a disability rating in excess of 10 percent 
for the Veteran's service-connected degenerative disc 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243 (2009).

2.  For the period from April 21, 2009, the criteria for 
entitlement to a disability rating in excess of 20 percent 
for the Veteran's service-connected degenerative disc 
disease, lumbar spine, have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 2002); 38 C.F.R. Part 4, including §§ 4.7, 
4.71a, Diagnostic Codes 5235-5243 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, and of which information and evidence 
that VA will seek to provide and which information and 
evidence the claimant is expected to provide.

In the present case, VA provided the Veteran with the notice 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) in July 2007, June 2008, and April 2009 
communications, including as to the effective date to be 
assigned any increase in rating.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  The claims were last 
readjudicated in a June 2009 supplemental statement of the 
case.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 
(Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 
376-77 (2006).  The record does not contain any notice 
deficiency, and the Veteran in any event has not alleged or 
shown prejudice flowing from any such notice deficiency.

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004).  In any event, the Veteran has not 
demonstrated any prejudice with regard to the content of the 
notice.  The U.S. Court of Appeals for the Federal Circuit 
previously held that any error in notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has complied with any duty to 
notify obligations set forth in 38 U.S.C.A. § 5103(a).  With 
respect to VA's duty to assist the Veteran, the Board notes 
that pertinent records from all relevant sources identified 
by him, and for which he authorized VA to request, were 
obtained by the RO or provided by the Veteran himself.  38 
U.S.C.A. § 5103A.  The record also reflects that the Veteran 
was afforded VA examinations in connection with his claim; VA 
examination reports from September 2008 and April 2009 (with 
a June 2009 addendum) are of record and present highly 
probative and pertinent evidence concerning the issues on 
appeal; as discussed in more detail below, the Board finds 
that these VA examination reports are probative and adequate 
for rating purposes.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A, 
or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be 
prejudiced as a result of the Board proceeding to the merits 
of the claims.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 
(1993).

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected degenerative disc disease of the lumbar 
spine.  The Board has found nothing in the historical record 
which would lead to the conclusion that the current evidence 
of record is not adequate for rating purposes.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2009).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

Where there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).  In Hart v. Mansfield, 21 Vet. App. 505 
(2007), the Court held that consideration of staged ratings 
was appropriate in claims for an increased rating when the 
facts reflect distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart, 21 Vet. App. at 509-10.

In pertinent part, the General Rating Formula for Diseases 
and Injuries of the Spine provides for a 20 percent 
evaluation where there is forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 40 percent evaluation is 
warranted for forward flexion of the thoracolumbar spine 30 
degrees or less; or, favorable ankylosis of the entire 
thoracolumbar spine.  Intervertebral disc syndrome 
(preoperatively or postoperatively) is rated either under the 
General Rating Formula for Diseases and Injuries of the 
Spine, or under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, whichever method 
results in the higher evaluation when all disabilities are 
combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides for a 20 percent evaluation 
where there are incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks but 
less than 4 weeks during the past 12 months.  A 40 percent 
evaluation requires incapacitating episodes having a total 
duration of at least 4 weeks but less than 6 weeks during the 
past 12 months.  An incapacitating episode is a period of 
acute signs and symptoms due to intervertebral disc syndrome 
that requires bed rest prescribed by a physician and 
treatment by a physician.

When rating under the General Rating Formula for Diseases and 
Injuries of the Spine, any associated objective neurological 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be rated separately under an 
appropriate diagnostic code.

38 C.F.R. § 4.71a, Diagnostic Codes 5237-5243.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.

A September 2008 VA examination report is of record and 
contains pertinent competent medical findings evaluating the 
Veteran's disability in connection with this appeal.  The 
examiner noted the Veteran's complaints of pain, his 
associated medication, and the history of his service-
connected injury to the spine.  The report shows that at that 
time, the Veteran denied experiencing any bowel symptoms and 
any genitourinary symptoms.  The Veteran also denied 
experiencing numbness, parasthesias, leg or foot weakness, 
unsteadiness, or any falls associated with spinal symptoms.  
The Veteran further denied any complaints of visual 
dysfunction or fatigue.

The Veteran endorsed symptoms of decreased motion, stiffness, 
weakness, spasms, and pain.  He described aching low back 
pain in the mornings of moderate severity.  He described that 
this was a daily occurrence and each episode would last 
hours.  The Veteran explained that his pain radiated to both 
legs, and the radiating pain was sharp and tingling in 
nature.  The Veteran reported being able to walk more than a 
quarter of a mile but less than one mile with his disability.

Objective examination of the thoracic sacrospinalis revealed 
spasm, guarding, pain with motion, and tenderness on both 
sides of the spine.  Examination did not reveal objective 
evidence of any atrophy, weakness, or symptoms causing any 
abnormal gait or abnormal spinal contour.  The report notes 
that the Veteran had normal posture, head position, and gait; 
the Veteran was symmetrical in appearance.  Abnormal spine 
curvature was noted as scoliosis.  A detailed motor 
examination revealed that all tested body motions and nerves 
had normal '5/5' active movement against full resistance.  
Reflex testing revealed all reflexes to be normal with the 
exception of bilateral knee jerk and ankle jerk, which were 
hypoactive.  Muscle tone was normal and there was no muscle 
atrophy noted.

The September 2008 VA examination report expressly notes that 
the Veteran's spine was not ankylosed in any segment.  
Thoracolumbar spine range of motion testing results were 
reported in detail.  Flexion was to 90 degrees, active and 
passive.  Extension was to 25 degrees, active and passive.  
Right lateral flexion was to 30 degrees, active and passive.  
Left lateral flexion was to 30 degrees, active and passive.  
Right lateral rotation was to 30 degrees, active and passive.  
Left lateral rotation was to 30 degrees, active and passive.  
For all tested motions, resisted isometric movement was 
normal and there was no noted to be pain on active motion, on 
passive motion, or after repetitive use.  The examiner found 
that the range of motion testing was "normal" and further 
addressed DeLuca factors by stating "DeLuca: There was no 
apparent additional functional impairment following the 
repetitive use of lumbosacral or cervical spines."

Imagining studies revealed "no significant change" from 
prior studies, "[d]iffuse osteopenia is present.  There is 
moderate thoracolumbar scoliosis with multilevel moderate to 
marked disc narrowing and prominent marginal bony spurring is 
again seen primarily at L2-3."  There were "[n]o new 
compression deformities seen" and "[m]ultilevel mild to 
moderate  degenerative facet changes are noted."  The 
medical impression form interpretation of the imaging studies 
was "[s]table examination with stable scoliosis and 
moderately advanced degenerative changes.  Diffuse 
osteopenia."

The September 2008 VA examination report's overall diagnosis 
was "[s]table scoliosis with severe degenerative changes and 
diffuse osteopenia of Lumbar spine.  No recent change."  The 
examiner indicated that the disability was considered to be a 
preventative limitation for sports, a moderate limitation for 
exercise, and a mild limitation for recreation, traveling, 
and feeding.  The examiner indicated that the diagnosed 
disability caused no limitation for chores, shopping, 
bathing, dressing, toileting, grooming, or otherwise.

An April 2009 VA examination report is also of record, 
together with a June 2009 addendum to that report.  The April 
2009 report discusses the history and symptoms of the 
Veteran's disability.  The Veteran denied any history of 
associated urinary symptoms, fecal incontinence, obstipation, 
numbness, parasthesias, leg or foot weakness, falls, 
unsteadiness, or fatigue.  The Veteran did express that he 
experienced decreased motion, stiffness, weakness, spasms, 
and pain.  The pain was described as in the lower back with 
radiation to the left leg, constant, sharp, and of moderate 
severity on a daily basis.  The Veteran described severe 
flare-ups occurring every other day, lasting one to two days.  
The flare-ups were described to be precipitated by activities 
such as mowing the lawn or repetitive bending, and was 
alleviated by a TENS unit.  The Veteran described that he was 
bed-ridden during flare-ups.

The April 2009 VA examination report shows that the Veteran 
described a history of incapacitating episodes of his disc 
disease, and the report describes 24 such episodes per year 
of unspecified duration; there was no indication of physician 
prescribed bed rest.  The Veteran explained that his baseline 
level of pain had become much higher since he discontinued 
certain medications.  The Veteran described that he could 
walk one quarter of a mile with his disability.

Clinical inspection of the Veteran in April 2009 revealed 
normal spinal posture and normal head position with 
symmetrical appearance and normal gait.  Spinal curvatures 
were negative for any abnormalities except for scoliosis.  
The examiner confirmed that there was no ankylosis of the 
spine.  Examination revealed no objective evidence of any 
pertinent muscular spasms, atrophy, guarding, or weakness.  
The examiner did note objective evidence of pain with motion 
and tenderness upon inspection of muscles on both sides of 
the Veteran's spine.  Detailed motor examination revealed 
normal active movement against full resistance for all tested 
motions, muscle tone was observed to be normal and there was 
no muscle atrophy.  Sensory examination revealed normal 
findings in all respects with no abnormal sensation.  Reflex 
examination revealed normal findings in all respects except 
for knee jerk and ankle jerk, which were absent bilaterally.

Active thoracolumbar spinal range of motion testing results 
were reported in detail in the April 2009 VA examination 
report.  Flexion was to 50 degrees.  Extension was to 10 
degrees.  Right lateral flexion was to 20 degrees.  Left 
lateral flexion was to 25 degrees.  Right lateral rotation 
was to 20 degrees.  Left lateral rotation was to 30 degrees.  
The examination results clearly state that although the 
Veteran experienced functional limitation of motion due to 
pain on repetitive movement, the range of motion results 
discussed above contemplate that acknowledged functional 
limitation.  There was also positive straight leg testing at 
30 degrees relieved with flexion of the knee, left worse than 
right.

Radiological imaging of the spine in connection with the 
April 2009 VA examination was medically interpreted to reveal 
"no significant change."  There was "[d]iffuse osteopenia" 
noted and "moderate thoracolumbar scoliosis with multilevel 
moderate to marked disc narrowing and prominent marginal bony 
spurring is again seen primarily at L2-3."  There were no 
new compression deformities seen, and multilevel mild to 
moderate degenerative facet changes were noted.  The 
impression was "[s]table examination with stable scoliosis 
and moderately advanced degenerative changes.  Diffuse 
osteopenia."  Additional bone density studies conformed 
osteopenia.

The April 2009 VA examination contains the medical examiner's 
finding that there  were not qualifying "incapacitating 
episodes due to intervertebral disc syndrome."  The final 
medical diagnosis provided by the April 2009 VA examiner was 
"[l]umbar degenerative spine disease with disc degeneration 
with residuals of pain, radiculopathy and decreased range of 
motion."  This pathology was noted to cause severe 
limitation regarding sports activities and moderate 
limitation with regard to chores, shopping, exercise, 
recreation, and traveling.  The examiner noted no limitation 
with regard to feeding, bathing, dressing, toileting, or 
grooming.

A June 2009 addendum to the April 2009 VA examination report 
clarifies some of the findings with regard to functional loss 
due to DeLuca factors.  The June 2009 addendum explains that 
"[i]ncreased pain is the additional limitation even though 
the ROM is normal after 3 repetitive movements."  The 
examiner identified that pain began at 40 degrees of flexion, 
5 degrees of extension, 20 degrees of left lateral flexion, 
20 degrees of left lateral rotation, 10 degrees of right 
lateral flexion, and 15 degrees of right lateral rotation.

Regarding the period on appeal prior to April 21, 2009, the 
Board finds that the preponderance of the most probative 
evidence shows that no rating in excess of 10 percent was 
warranted.  The September 2008 VA examination report shows 
that the Veteran's forward flexion of 90 degrees, accounting 
for functional limitation, was not limited to 60 degrees or 
less to qualify for a 20 percent rating.  The same report 
also showed that the Veteran's combined range of motion was 
235 degrees, accounting for functional limitation; as this is 
in excess of 120 degrees, it fails to meet the criteria for a 
20 percent disability rating.  The September 2008 VA 
examination report also specifically found, while 
acknowledging that the Veteran had scoliosis, that there was 
no objective evidence that any atrophy, weakness, or spinal 
symptoms were causing any abnormal gait or abnormal spinal 
contour; thus, such criteria for a 20 percent disability 
rating was not met.  Finally, neither the September 2008 VA 
examination report nor any other competent medical evidence 
of record suggests that the Veteran has had doctor-prescribed 
bed rest for any incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 2 weeks 
during a 12 month period.  Indeed, the Veteran's July 2009 
hearing testimony discussed his incapacitating episodes at 
length and he did not contend that he had ever received 
doctor prescribed bed rest of such duration.  Thus, no higher 
rating is warranted on the basis of such incapacitating 
episodes.  As discussed in more detail below, the Board finds 
the September 2008 VA examination report to be highly 
probative in this case.

The Board has reviewed the entirety of the evidence of record 
for this period, including VA treatment reports and private 
treatment records.  The Board finds that none of the other 
evidence probatively contradicts the key findings presented 
by the probative September 2008 VA examination report.  The 
Board's review has included private MRI report on the spine 
submitted by the Veteran dated in June 2000 and October 2005, 
private medical records including from Dr. Buckwalter and Dr. 
Toppo, an August 2008 VA radiology report, an October 2008 VA 
bone density testing report, and additional VA outpatient 
treatment records.  Among these records, those containing 
pertinent information concerning the Veteran's spinal 
disability during the period prior to April 21, 2009 present 
no information contradicting the findings discussed above nor 
do they otherwise demonstrate any new facts meeting the 
criteria for an increased rating during this period.  The 
preponderance of the evidence thus weighs against finding 
that the criteria for any rating in excess of 10 percent were 
met during the period prior to April 21, 2009.

Turning attention to the Veteran's appeal for a disability 
rating in excess of 20 percent for the period following April 
21, 2009, the Board finds that the preponderance of the most 
probative evidence shows that no rating in excess of 20 
percent is warranted.  The April 2009 VA examination report, 
with its June 2009 addendum, clearly shows that the Veteran's 
forward flexion of the thoracolumbar spine is not limited to 
30 degrees or less.  Even interpreting the June 2009 
addendum's indication that pain began at 40 degrees of 
flexion as a showing that flexion is functionally limited of 
to 40 degrees, the criteria for a higher rating are still not 
met.

As discussed in more detail below, the Board finds the April 
2009 VA examination report to be highly probative in this 
case.  The Board acknowledges the Veteran's testimony during 
his July 2009 hearing that his range of motion is 
significantly more limited than is indicated by the VA 
examination report; the Board has considered the Veteran's 
competent testimony with regard to his perception of his 
spinal ranges of motion, but the Board finds that the 
detailed clinical determinations in the VA examination report 
are more probative in this regard.  The VA examination report 
presents a medical professional's measurements of each range 
of motion and a clear discussion contemplating not only the 
absolute range of motion but also additional functional 
limitation due to such factors as pain and repetitive motion.  
The Veteran's contrary testimony is presented as essentially 
the Veteran's own estimated range of motion, and the Veteran 
did not testify that his condition had become worse in the 
months since the April 2009 VA examination report.  Thus, the 
range of motion evidence is conflicting.  The Veteran's 
testimony has been considered, but the Board finds the VA 
examiner's professional medical measurements of the Veteran's 
ranges of motion to be more probative in this case than the 
Veteran's estimation of those range measurements.

Additionally, the April 2009 VA examination report and its 
addendum clearly show that there is no ankylosis of the 
thoracolumbar spine.  Finally, neither the September 2008 VA 
examination report nor any other competent medical evidence 
of record suggests that the Veteran has had doctor-prescribed 
bed rest for any incapacitating episodes of intervertebral 
disc syndrome having a total duration of at least 4 weeks 
during a 12 month period; indeed, the Veteran's July 2009 
hearing testimony discussed his incapacitating episodes at 
length and he did not contend that he had ever received 
doctor prescribed bed rest of such duration.  Thus, no higher 
rating is warranted on the basis of such incapacitating 
episodes.

Extraschedular Consideration

The Board also recognizes that the Veteran and the record 
refer to the impact of the service-connected disabilities on 
the Veteran's work functioning.  In general, the schedular 
disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
application of such schedular criteria was discussed in great 
detail above.  To accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the RO is 
authorized to refer the case to the Chief Benefits Director 
or the Director, Compensation and Pension Service for 
assignment of an extraschedular evaluation commensurate with 
the average earning capacity impairment.  38 C.F.R. 
§ 3.321(b)(1) (2009).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id. 
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

In Thun v. Peake, 22 Vet. App. 111 (2008), the Court 
clarified the analytical steps necessary to determine whether 
referral for extraschedular consideration is warranted.  
Either the RO or the Board must first determine whether the 
schedular rating criteria reasonably describe the veteran's 
disability level and symptomatology.  Id. at 115.  If the 
schedular rating criteria do reasonably describe the 
veteran's disability level and symptomatology, the assigned 
schedular evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only his symptoms but the severity 
of his disability. For these reasons, referral for 
extraschedular consideration is not warranted.

Conclusion

In this decision, the Board has found that the VA examination 
reports of record are highly probative evidence with regard 
to evaluating the severity of the Veteran's disability on 
appeal in this case.  The reports specifically document and 
address the Veteran's symptom complaints at each pertinent 
time, document pertinent clinical findings and test results, 
and present a competent medical examiner's assessment of the 
disability informed by direct interview and medical 
inspection of the Veteran together with consideration of the 
medical history.

The Board has reviewed the entirety of the evidence of 
record, including the Veteran's testimony and additional 
treatment records.  The Board finds that none of the evidence 
of record probatively contradicts the findings discussed 
above, nor does any of the evidence of record otherwise 
probatively show that the criteria for any increased ratings 
are met in this case at any time during this appeal.  See 
Hart, supra.

The Board acknowledges that the Veteran, in advancing this 
appeal, believes that the disability on appeal has been more 
severe than the assigned disability ratings reflect.  Medical 
evidence is generally required to probatively address 
questions requiring medical expertise; lay assertions do not 
constitute competent medical evidence for these purposes.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, 
lay assertions may serve to support a claim by supporting the 
occurrence of lay-observable events or the presence of 
symptoms of disability subject to lay observation.  38 
U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see Buchanan v. 
Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing 
lay evidence as potentially competent to support presence of 
disability even where not corroborated by contemporaneous 
medical evidence).  The Board has carefully considered the 
Veteran's contentions and testimony.  In this case, however, 
the competent medical evidence offering detailed specific 
measurements and specialized determinations pertinent to the 
rating criteria are the most probative evidence with regard 
to evaluating the pertinent symptoms for the disability on 
appeal.  The lay testimony has been considered together with 
the probative medical evidence clinically evaluating the 
severity of the pertinent disability symptoms.  The 
preponderance of the most probative evidence does not support 
assignment of any higher ratings.

Finally, in making these determinations, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence with regard to any 
adverse determination in this decision.  The preponderance of 
the evidence is against finding entitlement to any increased 
ratings in this appeal.  To that extent, as the preponderance 
of the evidence is against the claim, the benefit-of-the-
doubt doctrine does not apply and the claim must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).




ORDER

A disability rating in excess of 10 percent for degenerative 
disc disease, lumbar spine, for the period prior to April 21, 
2009 is denied.

A disability rating in excess of 20 percent for degenerative 
disc disease, lumbar spine, for the period from April 21, 
2009 is denied.


REMAND

With regard to a TDIU, the Board observes that the RO has not 
developed or adjudicated this issue.  However, the Court 
recently held that a request for a TDIU, whether expressly 
raised by the Veteran or reasonably raised by the record, is 
not a separate 'claim' for benefits, but rather, can be part 
of a claim for increased compensation.  Rice v. Shinseki, 22 
Vet. App. 447, 453-54 (2009).  In other words, if the 
claimant or the evidence of record reasonably raises the 
question of whether the Veteran is unemployable due to a 
disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue 
whether a TDIU is warranted as a result of that disability.  
Id.

In the present case, during the course of his increased 
rating claim on appeal, the Veteran has reasonably contended 
that he is unemployable due to the service-connected 
disability at issue.  In this regard, the Board notes that 
the Veteran's July 2009 Board hearing testimony included a 
discussion concerning the fact that the Veteran has not been 
employed since 2003.  When the Veteran was asked whether his 
retirement from his work in refrigeration and air-
conditioning repair was due to his back disability, the 
Veteran responded "Yes."  The Veteran explained that "I 
just couldn't do the job anymore.  It got to be too heavy.... 
for me it was way too heavy."  Therefore, the Board finds 
the record has reasonably raised the issue of entitlement to 
a TDIU as an element of the increased rating claim on appeal.  
Since entitlement to a TDIU is part of the Veteran's 
increased rating claim, the proper remedy here is for the 
Board to remand, rather than refer, the TDIU issue to the 
agency of original jurisdiction for proper development and 
adjudication.

Accordingly, the case is REMANDED for the following action:

After completion of any necessary notice, 
assistance, and other development which 
may be deemed necessary, the RO should 
adjudicate the Veteran's claim of 
entitlement to TDIU.  If the claim is 
denied, then the RO should furnish the 
Veteran and his representative with a 
supplemental statement of the case, and 
afford a reasonable opportunity for 
response before returning the record to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


